Name: Council Regulation (EEC) No 2078/82 of 28 July 1982 on the supply of skimmed-milk powder to the UNHCR as emergency food aid for Afghan refugees in Pakistan under Regulation (EEC) No 1037/82
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 30 . 7 . 82 Official Journal of the European Communities No L 221 / 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 2078/82 of 28 July 1982 on the supply of skimmed-milk powder to the UNHCR as emergency food aid for Afghan refugees in Pakistan under Regulation (EEC) No 1037/82 THE COUNCIL OF THE EUROPEAN COMMUNITIES, powder for Afghan refugees in Pakistan ; whereas the situation justifies the supply of food aid by the Community, HAS ADOPTED THIS REGULATION : Article 1 Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1037/82 of 26 April 1982 laying down general rules for the supply of skimmed-milk powder to certain developing countries and specialized bodies under the 1982 programme ('), and in particular Article 7 thereof, Having regard to the proposal from the Commission, Whereas Council Regulation (EEC) No 1038/82 of 26 April 1982 on the supply of skimmed-milk powder to certain developing countries and specialized bodies under the 1982 food-aid programme (2) provides for a reserve of 10 990 tonnes of skimmed-milk powder ; whereas certain quantities are still available under that reserve ; Whereas the Community has received a request from the UNHCR for emergency food aid in skimmed-milk From the quantities of skimmed-milk powder still available in the context of the reserve provided for by Regulation (EEC) No 1038 /82, 3 000 tonnes shall be allocated to the UNHCR as emergency food aid for Afghan refugees in Pakistan . The financing relates to the cost of the skimmed-milk powder at the cif stage . Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 28 July 1982. For the Council The President O. MÃLLER (') OJ No L 120, 1 . 5. 1982, p . 1 . 0 OJ No L 120, 1 . 5 . 1982, p . 3 .